Citation Nr: 0832406	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-04 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for service-connected lumbar strain.

2.  Entitlement to an initial compensable evaluation for 
service-connected bilateral shin splints.

3.  Entitlement to service connection for residuals of a left 
shoulder dislocation.

4.  Entitlement to service connection for retropatellar pain 
syndrome of the right knee.

5.  Entitlement to service connection for residuals of a left 
ankle strain.

6.  Entitlement to service connection for residuals of a 
fractured right 5th toe.

7.  Entitlement to service connection for bilateral plantar 
fasciitis.

8.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to July 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of entitlement to an initial evaluation in excess 
of 10 percent disabling for service-connected lumbar strain 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral shin splints are manifested by 
pain to palpation with no joint involvement and no more than 
slight muscle impairment.

2.  The preponderance of the evidence shows that the veteran 
does not have a current medical diagnosis of any residuals of 
a left shoulder dislocation.

3.  There is no competent medical evidence associating the 
veteran's right retropatellar pain syndrome with the 
veteran's active military service.

4.  The preponderance of the evidence shows that the veteran 
does not have a current medical diagnosis of any residuals of 
a left ankle strain.

5.  The preponderance of the evidence shows that the veteran 
does not have a current medical diagnosis of any residuals of 
a fractured right 5th toe.

6.  There is no competent medical evidence associating the 
veteran's plantar fasciitis with the veteran's active 
military service.

7.  The competent evidence does not demonstrate any 
recognized disability manifested by high cholesterol.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for 
bilateral shin splints have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.10, 
4.20, 4.27, 4.31, 4.71a, Diagnostic Codes 5003, 5024, 38 
C.F.R. § 4.73, Diagnostic Code 5312 (2007).

2.  Residuals of a left shoulder dislocation were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§, 3.303, 3.304 (2007).

3.  Retropatellar pain syndrome of the right knee was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2007).

4.  Residuals of a left ankle strain were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2007).

5.  Residuals of a fractured right 5th toe were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2007).

6.  Bilateral plantar fasciitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2007).

7.  A disability manifested by high cholesterol was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Higher Initial Evaluation

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Because the veteran appealed the rating initially assigned 
for his disability, the Board has considered the United 
States Court of Appeals for Veterans Claims (Court) 
determination in Fenderson v. West, 12 Vet. App. 119 (1999) 
and whether the veteran is entitled to a higher evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of "staging" ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  See id. at 126.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995). 

Lastly, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Any change 
in a diagnostic code by VA must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

A. Bilateral Shin Splints

The veteran seeks entitlement to an initial compensable 
evaluation for bilateral shin splints.  The RO granted 
service connection for bilateral shin splints in June 2006 
assigning a noncompensable percent rating effective August 1, 
2005 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024.  
The veteran appealed this action.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  Here, the 
veteran's bilateral shin splints were rated as analogous to 
tenosynovitis under 38 C.F.R. § 4.71a, DC 5024, which is 
rated on the basis of limitation of motion of the affected 
part as degenerative arthritis.  The Board finds that the 
veteran's bilateral shin splints may also be rating, by 
analogy, under an injury of muscle group XII under 38 C.F.R. 
§ 4.73, Diagnostic Code 5312.  Therefore, both Diagnostic 
Codes have been considered.

Diagnostic Code 5024 contemplates tenosynovitis, which is 
rated on the basis of limitation of motion of the affected 
parts as degenerative arthritis, under Diagnostic Codes 5003.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5271 contemplates limitation of motion of the 
ankle.  A 10 percent rating is assigned for moderate 
limitation of motion while a 20 percent rating is assigned 
for marked limitation of motion.  The 20 percent disability 
rating is the highest disability rating assignable under his 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Muscle group XII affects dorsiflexion, extension of the toes, 
and stabilization of the arch and involves the anterior 
muscles of the leg.  38 C.F.R. § 4.73, DC 5312.  A slight 
disability of muscle group XII warrants a noncompensable 
evaluation. A moderate disability warrants a 10 percent 
rating, and moderately severe disability warrants a 20 
percent rating.  Id.

The Board notes that in every instance where the schedule 
does not provide a 0 percent evaluation for a diagnostic 
code, a 0 percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

In April 2006 the veteran was afforded a VA C&P examination.  
The veteran reported that he had shin pain while on active 
duty due to running and was treated with medication and a 
profile.  He noted that he still has occasional pain that 
appears randomly when running, approximately once a week, 
which will last 2 hours easing with stretching exercises.  
Upon examination, the veteran's ankles were noted to have a 
full range of motion with dorsiflexion of 0 to 20 degrees, 
plantar flexion of 0 to 45 degrees, inversion of 0 to 30 
degrees, and eversion of 0 to 20 degrees.  No pain, weakness, 
or tenderness was noted and the veteran was able to rise on 
his toes, heels, and squat without any pain or difficulty.  
Examination of the shins revealed no palpable tenderness.  
The examiner noted that the veteran's shin splints did not 
result in any loss of muscle function to the lower 
extremities and had no effect on his occupation or his 
activities of daily life.

The medical evidence shows no joint involvement or limitation 
of motion associated with the shin splints and no more than a 
slight disability in muscle group XII. Therefore, the 
criteria for a compensable rating is not met and a rating 
higher than 0 percent is not warranted under 38 C.F.R. § 
4.71a, Diagnostic Code 5022 or 38 C.F.R. § 4.73, Diagnostic 
Code 5312.

Application of a higher disability evaluation based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§  4.40, 4.45, and 4.59 also does not apply based 
on the medical evidence of record.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran has occasional pain but no 
pain to palpation and no limitation of function due to pain, 
fatigue, weakness, or lack of endurance on physical 
evaluation.  For this reason, his shin splint disabilities 
are properly evaluated as noncompensable.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, there are no 
identifiable periods of time since the effective date of 
service connection during which the veteran's shin splints 
warranted a higher rating.  Therefore, "staged ratings" are 
inappropriate in this case.

The evidence more closely approximates the criteria for a 
noncompensable rating for shin splints.  38 C.F.R. § 4.7.  
The preponderance of the evidence is against the increased 
rating claim and there is no doubt to be resolved.  Gilbert 
v. Derwinski, 1 Vet. App. At 57-58.

B. Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's bilateral shin splints reflect so 
exceptional or so unusual disability pictures as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disabilities 
result in marked interference with employment.  Moreover the 
veteran's bilateral shin splints have not required any, let 
alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Degmetich v. Brown, 104 F.3d 1328 (1997).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




A. Residuals of a Left Shoulder Dislocation

The veteran seeks entitlement to service connection for 
residuals of a left shoulder dislocation.

The veteran was treated for a left shoulder dislocation while 
in service in October 1993.  He was again treated in service 
April 1994 for pain, popping, and a feeling of instability in 
the left shoulder.  Upon examination in April 1994, no 
abnormalities were noted on X-ray and the veteran was treated 
with a sling.

In April 2006 the veteran was afforded a VA C&P examination.  
The veteran reported that he slipped on a floor while in 
service and injured his left shoulder.  He indicated that he 
was treated for his shoulder pain and was advised that he 
dislocated his shoulder, that no relocation was necessary, 
and that he sustained a shoulder muscle strain.  The examiner 
noted that the veteran did not indicate any ongoing symptoms 
associated with the shoulder and that there were no residuals 
of the injury.  Upon examination, the veteran's left shoulder 
was noted to have normal range of motion and no pain, 
weakness, or tenderness.  X-ray examination of the left 
shoulder revealed no evidence of fracture or dislocation and 
no definite evidence of arthritic change.  X-rays revealed a 
4 millimeter radiolucency within the sclerotic margins in the 
head of the left humerus that could be a small benign cyst or 
cartilage rest.  The examiner rendered the opinion that the 
veteran was status post left shoulder dislocation with a 
normal examination and no residuals.

In light of the evidence, the Board finds that service 
connection for residuals of a left shoulder dislocation (non-
dominant) is not warranted.  The evidence reveals that the 
veteran injured his left shoulder in service requiring 
treatment.  However, the evidence reveals that the veteran 
does not currently have any diagnosis of any left shoulder 
disorder or any residuals of the in service left shoulder 
dislocation.  As stated above, in the absence of proof of 
present disability there can be no valid claim.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, service 
connection for the residuals of a left shoulder dislocation 
(non-dominant) is denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for residuals of a left shoulder dislocation, the doctrine is 
not for application.

B. Retropatellar Pain Syndrome of the Right Knee

The veteran seeks entitlement to service connection for 
retropatellar pain syndrome of the right knee.

The veteran was treated for right knee pain in service in 
August 1992 and was prescribed a knee brace at that time.  In 
January 1993 the veteran was treated for a knee injury after 
falling out of a truck.  The veteran was diagnosed with acute 
traumatic prepatellar bursitis.  Again, in October 1995, the 
veteran was treated in service for right knee pain.

In April 2006 the veteran was afforded a VA C&P examination.  
The veteran was noted to have retropatellar pain syndrome of 
the right knee.  The veteran reported no symptoms associated 
with the right knee and the examiner found no residuals of 
the veteran's in service falling injury to the right knee.  
Upon examination, the veteran's right knee was found to have 
a normal range of motion and negative McMurray, drawer, and 
Lachman's tests.  There was no pain, tenderness or weakness 
noted.  X-ray examination of the right knee revealed no 
abnormalities.  The examiner diagnosed the veteran with right 
retropatellar pain syndrome with normal exam and no 
residuals.

In light of the evidence, the Board finds that service 
connection for retropatellar pain syndrome of the right knee 
is not warranted.  The evidence reveals that the veteran 
injured his right knee in service requiring treatment.  The 
evidence reveals that the veteran is diagnosed with 
retropatellar pain syndrome.  However, the veteran's current 
retropatellar pain syndrome was not found to be related to 
the veteran's in service right knee injury.  In fact, the 
examiner indicated that the veteran did not have any 
residuals of his in service knee injury.  Accordingly, 
service connection for right retropatellar pain syndrome is 
denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for right retropatellar pain syndrome, the doctrine is not 
for application.

C. Residuals of Left Ankle Strain

The veteran seeks entitlement to service connection for left 
ankle strain.  The veteran was treated for a left ankle 
sprain while in service in August 1993.  There was no other 
complaint, diagnosis, or treatment for any left ankle 
condition.

In April 2006 the veteran was afforded a VA C&P examination.  
The veteran reported that he suffered an eversion injury to 
the left ankle while on active duty and was treated with an 
Ace wrap, medications, and a profile.  He did not report any 
current symptoms.  Upon examination, the veteran's left ankle 
exhibited full range of motion with no palpable tenderness, 
pain, or weakness.  The veteran was noted to be able to rise 
on his toes, heels, and squat without any pain or difficulty.  
The examiner diagnosed the veteran with status post left 
ankle strain with normal exam and no residuals.

In light of the evidence, the Board finds that service 
connection for residuals of a left ankle strain is not 
warranted.  The evidence reveals that the veteran injured his 
left ankle in service requiring treatment.  The evidence 
reveals that the veteran is not currently diagnosed with any 
left ankle disorder or any residuals of a left ankle strain.  
As stated above, in the absence of proof of present 
disability there can be no valid claim.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  In addition, no current 
left ankle disability has been associated with the veteran's 
in service left ankle injury.  In fact, the examiner noted in 
April 2006 that the veteran did not have any residuals 
stemming from the veteran's in service left ankle injury.  
Accordingly, service connection for residuals of a left ankle 
strain is denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for residuals of a left ankle strain, the doctrine is not for 
application.

D. Residuals of a Fractured Right 5th Toe

The veteran seeks entitlement to service connection for 
residuals of a fractured right 5th toe.

In April 2006 the veteran was afforded a VA C&P examination.  
The veteran reported that he was treated for breaking his 5th 
right toe while in service.  He indicated that he was treated 
for the fracture and has not had any ongoing problems with 
the foot.  The veteran did not report any associated symptoms 
or residuals to the injury.  Upon examination, there was not 
palpable tenderness or physical changes to the 5th right toe.  
There was no limitation of motion of the right 5th toe.  The 
examiner diagnosed the veteran with status post right 5th toe 
fracture with a normal examination and no residuals to the 
injury.

In light of the evidence, the Board finds that service 
connection for residuals of a fractured right 5th toe is not 
warranted.  The evidence reveals that the veteran injured his 
right 5th toe in service requiring treatment.  The evidence 
reveals that the veteran is not currently diagnosed with any 
right 5th toe disability or any residuals of the in service 
right 5th toe fracture.  As stated above, in the absence of 
proof of present disability there can be no valid claim.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, 
no current right 5th toe disability has been associated with 
the veteran's in service fracture of the right 5th toe.  In 
fact, the examiner noted in April 2006 that the veteran did 
not have any residuals stemming from the veteran's in service 
fracture of the right 5th toe.  Accordingly, service 
connection for residuals of a fractured right 5th toe is 
denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for residuals of a fractured right 5th toe, the doctrine is 
not for application.

E. Bilateral Plantar Fasciitis

The veteran seeks entitlement to service connection for 
bilateral plantar fasciitis.  The veteran's service medical 
records reveal that in January and February 1992 he was 
treated for foot pain and heel blisters and was subsequently 
ordered new boots.

In April 2006 the veteran was afforded a VA C&P examination.  
The veteran reported that he cannot recall the problem and 
indicated that that it may have occurred in 2002.  He stated 
that did not have any current symptoms and that there were no 
residuals of the problem.  Upon examination of the veteran's 
feet there was no palpable tenderness over the plantar 
surface of the feet.  The examiner reported that the veteran 
had a normal foot examination and no residuals of any in 
service foot disorder. 

In light of the evidence, the Board finds that service 
connection for bilateral plantar fasciitis is not warranted.  
The evidence reveals that the veteran was treated for foot 
pain and blisters while in service.  The evidence reveals 
that the veteran is not currently diagnosed with any foot 
disorder, including bilateral plantar fasciitis, or any 
residuals of any in service foot condition.  As stated above, 
in the absence of proof of present disability there can be no 
valid claim.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007).  In addition, no current foot disorder, including 
bilateral plantar fasciitis, has been associated with the 
veteran's in service treatment for foot pain and heel 
blisters.  In fact, the examiner noted in April 2006 that the 
veteran did not have any residuals stemming from any in 
service foot condition or treatment.  Accordingly, service 
connection for residuals of a fractured right 5th toe is 
denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for bilateral plantar fasciitis, the doctrine is not for 
application.  

F. High Cholesterol

The veteran is claiming entitlement to service connection for 
high cholesterol. Service connection is only warranted where 
the evidence demonstrates disability. "Disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1 
(2006); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

An elevated cholesterol level represents a laboratory finding 
and not a disability for VA purposes.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In April 2006 the veteran was afforded a VA C&P examination.  
The veteran reported that he was advised that he had high 
cholesterol while in service and that he had to change his 
diet.  He indicated that he was not taking any medications 
for his high cholesterol.  After examination, the examiner 
diagnosed the veteran with hypercholestolemia.

In this case, the veteran has a current diagnosis of 
hypercholestolemia; however, the veteran does not demonstrate 
any disability due to his elevated cholesterol level.  
Accordingly, service connection for high cholesterol is 
denied.  Based on the foregoing, the Board concludes that the 
claim of entitlement to service connection for high 
cholesterol must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. 

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, in regard to the veteran's claim of entitlement to an 
initial compensable evaluation for service-connected 
bilateral shin splints the veteran is challenging the initial 
evaluation and effective date assigned following the grant of 
service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In this case, in regard to the veteran's claims of 
entitlement to service connection for the residuals of a left 
shoulder dislocation (non-dominant), right retropatellar pain 
syndrome, residuals of a left ankle strain, residuals of a 
fracture of the right 5th toe, bilateral plantar fasciitis, 
and high cholesterol, although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted a private MRI 
report of Dr. M.A., dated in August 2006.  The Board notes 
that a letter was sent to the veteran in April 2007 
requesting authorization to obtain the veteran's treatment 
records from Dr. M.C., the physician who ordered the 
veteran's August 2006 MRI.  The letter was not returned as 
undeliverable and the veteran failed to respond to this 
letter.  The appellant was afforded a VA medical examination 
in April 2006.  Neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial compensable evaluation for service-
connected bilateral shin splints is denied.

Entitlement to service connection for residuals of a left 
shoulder dislocation (non-dominant) is denied.

Entitlement to service connection for retropatellar pain 
syndrome of the right knee is denied.

Entitlement to service connection for residuals of a left 
ankle strain is denied.

Entitlement to service connection for residuals of a 
fractured right 5th toe is denied.

Entitlement to service connection for bilateral plantar 
fasciitis is denied.

Entitlement to service connection for high cholesterol is 
denied.


REMAND

The veteran seeks entitlement to an initial evaluation in 
excess of 10 percent disabling for service-connected lumbar 
strain.  The veteran contends that his lumbar strain 
disability is more severe than contemplated in the 10 percent 
evaluation assigned.

The most recent VA examination evaluating the veteran's 
spine, was performed in April 2006.  During that examination, 
the veteran reported that he occasionally had a tight 
sensation in the buttock and a tingling in his left foot.  An 
X-ray of the spine, performed as part of the examination, 
revealed satisfactory alignment on lateral view, normal 
lordosis, open sacroiliac joints, slightly narrow posterior 
aspect of the L5-S1 disc space without associated osteophyte 
formation or end-plate sclerosis.  The examiner rendered the 
opinion that the back represented some variation of the 
normal.  Since that time, in August 2006, the veteran 
underwent a private magnetic resonance imaging (MRI) scan of 
the back.  The scan revealed mild straightening of the lumbar 
curvature suggesting spasm of the back muscles, decreased 
height and signal intensity of L4-L5 and L5-S1 disc 
substance, a diffuse bulge of the disc substance with 
compression of the anterior aspect of the dural sac at the 
L4-L5, and narrowing of the intervertebral foraminae and 
compression of the nerve roots at the L4-L5.  There was a 
posterior herniation of the nucleus pulposus abutting the 
anterior aspect of the dural sac and intervertebral foraminae 
and nerve roots at the L5-S1 level.  In the October 2006 
notice of disagreement submitted by the veteran, he reported 
that he experienced a tingling sensation in both lower 
extremities.  As such, there is objective and subjective 
evidence of a worsening of the veteran's condition since the 
prior VA examination and the Board has no discretion and must 
remand this matter to afford the veteran an opportunity to 
undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his lumbar strain 
disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and severity of his 
lumbar strain disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests, including range of motion studies, 
should be performed.  The examiner should 
express the findings of range of motion 
studies in degrees and in relation to 
normal range of motion, and should fully 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the affected joint.  
The examiner must also identify any 
neurological impairment, to specifically 
include stating whether the veteran has 
bowel or bladder problems.  He or she 
must also state whether the veteran has 
pain or numbness in his buttocks or lower 
extremities.  The examiner should set 
forth a complete rationale for all 
conclusions in a legible report.

2.  Thereafter, the AMC should 
readjudicate the veteran's claim. If the 
benefit sought on appeal is not granted 
in full, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


